United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                        August 21, 2003

                                                                    Charles R. Fulbruge III
                                 No. 03-30034                               Clerk
                               Summary Calendar


                     JAMES H. TRICHE; TERRY R. TRICHE,

                                                    Plaintiffs-Appellants,

                                       versus

                             CF INDUSTRIES, INC.,

                                                       Defendant-Appellee.


             Appeal from the United States District Court
                 for the Middle District of Louisiana
                           (01-CV-301-D-M3)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     At    issue    is   a   summary    judgment   awarded   CF     Industries,

dismissing tort claims for James Triche’s claimed gradual hearing

loss.     Such judgment is reviewed de novo, “examining the evidence

in the light most favorable to ... the nonmovant[s]”.                 Duckett v.

City of Cedar Park, Tex., 950 F.2d 272, 276 (5th Cir. 1992).                    The

judgment is proper when, viewing the evidence in this light, “there

is no genuine issue as to any material fact and ... the moving

party is entitled to judgment as a matter of law”.                  Amburgey v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Corhart Refractories Corp. Inc., 936 F.2d 805, 809 (5th Cir. 1991)

(quoting Fed. R. Civ. P. 56(c)).

     Pursuant to our review of the briefs and record, summary

judgment,    based      on   prescription,          was    proper.      Contrary     to

appellants’ contention, the continuing tort doctrine does not save

their claim.     Their contention that James Triche continued to be

exposed to excessive noise after his transfer to a warehouse

position    in   1996    (this   action       was    not   filed     until   2001)   is

supported only by conclusory statements in Triche’s own affidavit.

See, e.g., Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir.),

cert. denied, 506 U.S. 825 (1992) (conclusory allegations not

sufficient to defeat claim for summary judgment).

     Because summary judgment, based on prescription, was proper,

we need not reach CF Industries’ alternate basis for summary

judgment (claims barred by exclusivity provisions of Louisiana

Workers’ Compensation Act).

                                                                         AFFIRMED




                                          2